Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0031319 A1 to Gorman et al (herein Gorman) in view of US 7,434,129 B2 to Farnsworth et al (herein Farnsworth).
Referring to claims 16 and 25, Gorman discloses an electronic control apparatus and corresponding method comprising a microcomputer including     a diagnosis circuit (Figure 2, BIST 215) configured to determine, there is a group of hardware resources providing a same function ([0022], a group of memory cells all providing a storing function), in which a fault has occurred, the diagnosis circuit including a generator circuit and a comparator circuit;      the generator circuit being configured to generate a test pattern to be input to test at least one hardware resource of the group of hardware resources; the comparator circuit configured to compare an output of the at least one hardware resource to an expected value, to determine whether the at least one hardware resource has failed (Figure 2 and among a plurality of groups respectively including a plurality of hardware resources providing a same function, there is a group in which a fault occurred.” That is Gorman does not explicitly disclose grouping hardware resources providing a same function into plural groups.  However, in an analogous art, Farnsworth does disclose an integrated circuit that in which multiple macro-circuits having the same functionality are grouped together into multiple groups (Abstract, Figure 4 shows groupings of element 150, and claim 1 claims this teaching).  It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to provide the grouping teachings of Farnsworth within Gorman in order to repair circuitry in a more cost effective manner and make it easier for 
Referring to claims 17 and 26, Gorman discloses wherein the processor is configured to, when the at least one hardware resource determined as having failed by the diagnosis circuit is unused, prohibit substituting a function provided by the at least one hardware resource with a function provided by the another hardware resource ([0022] describes prohibiting a failed memory cell from being used by swapping it one with a redundant memory cell).
Referring to claims 27 and 28, Gorman discloses wherein the processor is configured to: identify a failure among the group of hardware resources without identifying the at least one hardware resource that experienced the failure, and then identify, from derived information relating to the hardware resources, a failed hardware resource that is the at least one hardware resource in the group of hardware resources (paragraph [0022] describes identifying a failed memory cell, i.e. hardware resource using “derived information”, the derived information is data that the BIST engine gathers from running its tests that allow for failed memory cells to be identified).
Referring to claims 29-32, Gorman discloses wherein the at least one hardware resource is one of or is a component selected from the group consisting of a CPU, a RAM, a ROM, a timer, an I/O circuit, an A/D converter, and a bus (paragraph [0021] describes memory cells can be in the form of an SRAM or DRAM).
Response to Arguments
Applicant’s arguments with respect to claims 16-17 and 25-32 have been considered but are moot as explained in the above rejections that have been updated in light of the amendments made to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112